Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 09/23/2021, the Applicant argued against the rejections in the Non-Final rejection dated 09/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell et al (U.S Patent 4,491,178) in view of Esmail (U.S Patent 8,342,243).
Regarding Claim 1, Terrell discloses a method of cementing (Abstract; Figure 2, #30) a casing (Figure 2, #35) in a wellbore (Figure 2, #10) extending from an Earth’s surface into a subsurface, the method comprising:

positioning the tube in an annulus (wellbore #10 and casing #14) formed between the casing and a wall of the wellbore from a surface opening of the annulus (Figure 1); and
urging the tube (Figures 5 and 7, #s 46 and 50) in a direction down the annulus (Figure 1) and along the casing (#14).

Terrell, however, fails to expressly disclose wherein the tubing is urged down the annulus and along the casing until the tube lands on a collar radially projecting from an outer surface of the casing into the annulus.
Esmail teaches the methods above by providing stop collars (Abstract; Col 2, lines 61-64; Figure 2, #30; Col 3, lines 57-67) for the purpose of preventing vertical movement of the plate/casing tubing string in order to allow the cement to fill the annular space between the outer casing and the smaller diameter inner casing that extends from the Earth’s surface (Abstract; Col 1, lines 6-10; Col 2, lines 61-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Terrell to incorporate stop collars, as taught by Esmail, because doing so would help prevent vertical movement of the plate/casing tubing string so that cement can fill the annular space between the outer casing and the inner casing.

Regarding Claim 2, Terrell discloses the method of claim 1, wherein urging the tube in a direction down the annulus and along the casing comprises loading an initial amount of a cement slurry into the upper tube part, wherein the tube moves down the annulus and along the casing under a weight of the cement slurry (Figure 2; Col 2, lines 14-17; Col 4, lines 8-15).

Regarding Claim 3, Terrell discloses the method of claim 2, further comprising loading an additional amount of the cement slurry into the annulus and on top of the initial amount of cement slurry until a top of the cement slurry is at a predetermined height within the annulus (Figure 2; Col 2, lines 14-17; Col 4, lines 8-15).

Regarding Claim 4, Terrell discloses the method of claim 2, further comprising loading an additional amount of the cement slurry into the annulus and on top of the initial amount of cement slurry until a top of the cement slurry is at or proximate the surface opening of the annulus (Figure 2; Col 2, lines 14-17; Col 4, lines 8-15).

Regarding Claim 5, Terrell discloses the method of claim 3, further comprising hardening the cement slurry to form a column of cement in a portion of the annulus above the upper tube part, the column of cement forming a seal between the wall of the wellbore and the outer surface of the casing (Figure 2; Col 2, lines 14-17; Col 4, lines 8-15).



Regarding Claim 7, Terrell discloses the method of claim 6, wherein lowering the casing into the wellbore comprises lowering the casing into a conductor section of the wellbore (Figures 1 and 2; Col 2, lines 33-52).

Regarding Claim 8, Terrell discloses the method of claim 6, further comprising installing a cement basket on the outer surface of the casing prior to lowering the casing into the wellbore, wherein the cement basket provides the collar (Abstract; Col 1, lines 59-67; Col 3, lines 24-67; Col 4, lines 50-67; Figure 2, #s 32 and 34 illustrate the lower and upper petal basket structures, respectively, that are mounted on the vent tube #35).

Regarding Claim 9, Terrell discloses the method of claim 8, wherein lowering the casing into the wellbore comprises positioning the cement basket above a lost circulation zone in the subsurface (Abstract; Col 5, lines 44-60).

Regarding Claim 10, Terrell discloses a system for protecting a wellbore (Abstract; Figures 1 and 2), the system comprising:
a casing (Figure 2, #35) disposed in the wellbore (Figure 2, #10) and separated from a wall of the wellbore by an annulus (Figure 1; wellbore #10 and casing #14); and


Terrell, however, fails to expressly disclose providing a collar surrounding the casing and radially projecting from an outer surface of the casing into the annulus.
Esmail teaches the methods above by providing stop collars (Abstract; Col 2, lines 61-64; Figure 2, #30; Col 3, lines 57-67) for the purpose of preventing vertical movement of the plate/casing tubing string in order to allow the cement to fill the annular space between the outer casing and the smaller diameter inner casing that extends from the Earth’s surface (Abstract; Col 1, lines 6-10; Col 2, lines 61-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Terrell to incorporate stop collars, as taught by Esmail, because doing so would help prevent vertical movement of the plate/casing tubing string so that cement can fill the annular space between the outer casing and the inner casing.

Regarding Claim 11, Terrell discloses the system of claim 10, wherein the upper tube part and the lower tube part are joined at the waist (Abstract; Figure 5, #s 46 and 50 illustrate the upper and lower bags, Col 5, lines 3-15; Figure 7, #s 60 and 62 illustrate upper and lower liners 

Regarding Claim 12, Terrell discloses the system of claim 10, wherein the tube has an asymmetric bi-frustoconical shape (Abstract; Figure 2, Col 3, lines 24-51; Figure 5, #s 46 and 50 illustrate the upper and lower bags, Col 5, lines 3-15; Figure 7, #s 60 and 62 illustrate upper and lower liners that cover the inner surfaces of the petal basket secured to the tubing, Col 5, lines 44-60).

Regarding Claim 13, Terrell discloses the system of claim 12, wherein the upper tube part is sized to engage the casing and the wall of the wellbore when the cementing tool is landed on the collar (Abstract; Col 3, lines 24-67; Col 4, lines 50-67).

Regarding Claim 14, Terrell in view of Esmail teach the system of claim 10, wherein an inner diameter of the tube at the waist is smaller than an outer diameter of the collar such that the lower tube part hangs off the collar when the cementing tool is landed on the collar (Esmail:  Abstract; Col 2, lines 41-48 and lines 61-67; Figure 2, #30; Col 3, lines 57-67).

Regarding Claim 15, Terrell discloses the system of claim 10, further comprising a cement basket retained on the casing, wherein the cement basket provides the collar surrounding the casing (Abstract; Col 1, lines 59-67; Col 3, lines 24-67; Col 4, lines 50-67; Figure 2, #s 32 and 34 illustrate the lower and upper petal basket structures, respectively, that are mounted on the vent tube #35).

Regarding Claim 16, Terrell discloses the system of claim 10, wherein the casing is disposed in a conductor section of the wellbore (Figures 1 and 2; Col 2, lines 33-52).

Regarding Claim 17, Terrell discloses the system of claim 10, wherein the tube is made of a metal or an alloy (Abstract; Col 4, lines 37-49; Col 5, lines 21-44).

Regarding Claim 18, Terrell discloses the system of claim 10, wherein the tube is made of an elastomeric material (Abstract; Col 4, lines 37-49; Col 5, lines 21-44).

Regarding Claim 19, Terrell discloses an apparatus surrounding a casing(Figures 1 and 2, #35), the apparatus comprising:
a tube (Abstract; Figure 5, #s 46 and 50 illustrate the upper and lower bags, Col 5, lines 3-15; Figure 7, #s 60 and 62 illustrate upper and lower liners that cover the inner surfaces of the petal basket secured to the tubing, Col 5, lines 44-60) having a bi-frustoconical shape (Figure 2) defined by an upper tube part having an inverted frustoconical shape (#50), a lower tube part having a frustoconical shape (#46), and a waist intermediate between the upper tube part and the lower tube part (region #49).

Terrell, however, fails to expressly disclose providing a collar wherein the tube can engage an outer surface of the casing at the waist.
Esmail teaches the methods above by providing stop collars (Abstract; Col 2, lines 61-64; Figure 2, #30; Col 3, lines 57-67) for the purpose of preventing vertical movement of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Terrell to incorporate stop collars, as taught by Esmail, because doing so would help prevent vertical movement of the plate/casing tubing string so that cement can fill the annular space between the outer casing and the inner casing.

Regarding Claim 20, Terrell discloses the apparatus of claim 19, wherein the tube has an asymmetric bi-frustoconical shape (Abstract; Figure 2, Col 3, lines 24-51; Figure 5, #s 46 and 50 illustrate the upper and lower bags, Col 5, lines 3-15; Figure 7, #s 60 and 62 illustrate upper and lower liners that cover the inner surfaces of the petal basket secured to the tubing, Col 5, lines 44-60).


Response to Arguments
Applicant’s arguments filed 12/14/2021 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Terrell and Esmail fail to disclose and/or teach “urging the tube in a direction down the annulus and along the casing until the tube lands on a collar radially projecting from an outer surface of the casing into the annulus.”
	The examiner respectfully disagrees.

Reference Terrell further discloses positioning the tube in an annulus (wellbore #10 and casing #14) formed between the casing and a wall of the wellbore from a surface opening of the annulus (Figure 1) and urging the tube (Figures 5 and 7, #s 46 and 50) in a direction down the annulus (Figure 1) and along the casing (#14).
The examiner acknowledges wherein primary reference Terrell fails to expressly disclose wherein the tubing is urged down the annulus and along the casing until the tube lands on a collar radially projecting from an outer surface of the casing into the annulus.
The examiner brings in secondary reference Esmail to teach the methods above by providing stop collars (Abstract; Col 2, lines 61-64; Figure 2, #30; Col 3, lines 57-67) for the purpose of preventing vertical movement of the plate/casing tubing string in order to allow the cement to fill the annular space between the outer casing and the smaller diameter inner casing that extends from the Earth’s surface (Abstract; Col 1, lines 6-10; Col 2, lines 61-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Terrell to incorporate stop collars, as taught by Esmail, because 
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	J.A Hall (U.S Patent 3,119,451) – discloses methods of utilizing cement baskets for oil wells that are mounted on a casing and serve to center the casing during drilling operations and provide one directional obstructions in the wellbore annulus during cementing (Abstract; Col 1, lines 6-12).
	Esmail (U.S Patent 9,038,720) – discloses an apparatus for in-stage cementing in a region of lost circulation zones.  Esmail provides a load-bearing annular steel plate that is retained and secured to the inner casing, wherein the outer diameter of the steel plate is less than the inner diameter of the outer casing in order to provide a seal and allow for the cement to pour into the annulus (Abstract; Figure 2; Col 3, lines 47-67).
	Champeaux et al (U.S Patent 5,115,860) – discloses a tool body that is relative to the surround casing and inserting it into a wellbore and passing through restricted diameters in order to set a gravel pack in an oil well (Abstract; Col 4, lines 17-40).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674